CONSENT ENTRY. It appearing that defendants have entered their appearance in this cause and that the parties have agreed that the decision of this court in the case of State, ex rel.Board of Education of Greenville Township Rural SchoolDistrict, v. Dietrich, Dir. of Edn., ante, 474, 18 N.E.2d 122, is binding upon *Page 525 
the parties to this case, and defendants not desiring to plead, it is therefore ordered and adjudged that the writ of mandamus prayed for be, and the same is hereby allowed. And it is ordered that immediately upon service of this writ defendant E.N. Dietrich, Director of Education of the State of Ohio, do restore relator's one-room school to the foundation program for 1938 for operating costs of instruction under the provisions of Sections 7595, 7595-1 and 7595-1c, of the General Code of Ohio, and pursuant thereto do authorize and approve the allowance to relator of the sum of $1150 for said one-room school, and do further report such authorization and approval to defendants M. Ray Allison, Joseph T. Ferguson, Al. Kalb, William Foss and Herbert S. Duffy, as members of and constituting the State Controlling Board of the state of Ohio, for the approval thereof; and that the said E.N. Dietrich, as Director of Education of the state of Ohio, do allocate and cause to be paid the sum of $137.50 to the Versailles Village School District for tuition adjustment out of the public school fund under the provisions of Section 7595-1d, General Code, and do deduct said sum from the moneys due to relator; and defendants M. Ray Allison, Joseph T. Ferguson, Al. Kalb, William Foss and Herbert S. Duffy, as members of and constituting the State Controlling Board, are hereby commanded to approve and consent to the allowance and allocation of said sums; and the defendant E.N. Dietrich, as Director of Education of the state of Ohio, is hereby commanded upon obtaining the approval and consent of the defendants M. Ray Allison, Joseph T. Ferguson, Al. Kalb, William Foss and Herbert S. Duffy, as members of and constituting the State Controlling Board of the state of Ohio, forthwith to notify and cause the Auditor of the state of Ohio to pay to relator the sum of $1150, or such other sum as shall be determined after making proper *Page 526 
adjustments authorized by law for the fund of the State Teachers Retirement System under the provisions of Section 7896-53a, General Code, and for tuition adjustments under the provisions of Section 7595-1d, General Code, and for employees retirement fund under Section 7896-113, General Code.
Writ allowed.